401 F.2d 166
Evelyn GRATHWOHL, as Secretary-Treasurer of Radcliffe Advertising, Inc., et al., Appellants,v.UNITED STATES of America et al., Appellees.
No. 25856.
United States Court of Appeals Fifth Circuit.
October 7, 1968.

William R. Frazier, Jacksonville, Fla., for appellants.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, John P. Burke, Attys., Dept. of Justice, Washington, D. C., Edward F. Boardman, U. S. Atty., Tampa, Fla., for appellees; Virginia Q. Beverly, Asst. U. S. Atty., of counsel.
Before TUTTLE, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
This is another attempt by an officer of a corporation to appeal from an order of the trial court directing her to comply with an Internal Revenue Service summons to testify and produce records of the corporation of which she was the Secretary-Treasurer, Radcliffe Advertising, Inc. As it appears from the briefs, it is undisputed that following the order of the trial court requiring the production of the records, and the appearance of the appellant-appellee, Evelyn Grathwohl appeared and complied with the summons, produced the records and testified. There is just no relief that she can obtain by this appeal. The case is moot. In Lawhon v. United States, 5th Cir., 390 F.2d 663, this court said:


2
"It appearing without dispute that the books and records of the Lawhon corporations, which were the subject of the order to produce entered by the trial court in this case, have long since been produced and have subsequently been returned to the corporation, there is nothing on this appeal for this court to decide."


3
The appeal is dismissed as moot.